DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s amended RCE submission filed on 1/5/2022. Currently claims 1-20 are pending and claims 1, 8, and 15 are independent.  Claims 1, 8, and 15 have been amended from the previous claim set dated 8/31/2021.  No claims have been cancelled from the previous claim set and claims 21-23 have been added.  

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  


Priority
Priority to provisional application No. 62/443,399 which was filed 1/30/2017 is acknowledged by Examiner.    


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-23, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-7, 21-23) are directed to a statutory category, namely a system/machine.  Claim 8 and its dependent claims (claims 9-14) are directed to a statutory category, namely a method.  Claim 15 and its dependent claims (claims 16-20) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human 
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitations that recites in part “Computer processor…Memory…Computer executable instructions…Graphical user interface…” which limits the claims to a computer base/network environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the limitation of a “vehicle” but this too is insufficient with respect to a practical application because it is merely generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).   Dependent claims 3, 10, and 17, which are substantially similar claims to one another, add the additional element which recites in part “An autonomous vehicle…” but this too is insufficient with respect to a practical application because it is merely further limits the “vehicle” within the independent claims and is still generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  Additionally, dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as These computer program instructions may be loaded onto a general purpose computer.”  These claims also include the limitation of a “vehicle” but this too is insufficient to amount to significantly more because it is merely generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  
Dependent claims 3, 10, and 17 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 3, 10, and 17, which are substantially similar claims to one another, add the additional element which recites in part “An autonomous vehicle…”  This limitation simply further limits the additional elements that are addressed above in claims 1, 8, and 15 and are not significantly more because it is merely generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  
Additionally, dependent claims 2, 4-7, 9, 11-14, 16, and 18-23 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-23 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (USPGPUB 2018/0211542) in view of Falcone et al (USPGPUB 2014/0330739) further in view of Gururajan et al. (US 10,248,913). 

Regarding claims 1, 8, and 15 (Amended), Narayan discloses a system, method, computer-readable media comprising computer-executable instructions A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor), the system comprising: a computer processor operable to execute computer-executable instructions; a memory comprising computer-executable instructions operable to (Narayan ¶23 - hardware components may include a combination of Central Processing Units ("CPUs"), buses, volatile and non-volatile memory devices, storage units, non-transitory computer-readable media, data processors, processing devices, control devices transmitters): receive one or more location service inputs for a communication device associated with a first driver (Narayan ¶49 - indicator 815 representative of a current location of a driver's vehicle); receive one or more requests for a vehicle ride (Narayan ¶7 - The method comprises receiving, by a driver device, a ride request for a third party rider), the requests comprising a start location or each ride and an end location for each ride (Narayan Fig. 5 - Narayan ¶42 - a pickup address for the new pickup request, a dropoff address for the new pickup request); for the first driver, and based at least in part on the start time for the first driver and the end time for the first driver, generate a sequenced list of vehicle rides for the first driver (Narayan ¶25 - list each pickup and dropoff scheduled for a particular driving shift {i.e. start and end time} - Narayan ¶37 - FIG. 3 illustrates a graphical user interface 300 which provides a driver with a schedule of upcoming ride services. Graphical user interface 300 includes an indicator 305 indicating that graphical user interface 300 is displaying a list of upcoming rides to be provided by the driver); match one or more requests for a vehicle ride to the first driver More specifically, the system disclosed herein determines an optimal driver from a set of trusted drivers, and in response to receiving a service request from a user, assigns a willing optimal driver to provide a driving service for a third party); and based at least in part on the one or more location service inputs, further output via the graphical user interface, a location of the communication device on map displayed on the graphical user interface (Narayan ¶49 - Graphical user interface 800 further includes a map 810 which also includes an indicator 815 representative of a current location of a driver's vehicle).  
Narayan lacks receiving one or more driver inputs comprising a start time for each driver, an end time for each driver, a start location for each driver, and an end location for each driver; determining, prior to the predefined cutoff time, a revenue potential for each hour increment between the start time for the first driver and the end time for the first driver; modify, based at least in part on implementation of a metaheuristic algorithm, and after the predefined cutoff time, the sequenced list of the first driver; and output, via a graphical user interface, the modified sequenced list to the first driver, wherein the graphical user interface comprises a list of optimized vehicle rides and wherein the metaheuristic algorithm maximizes a utilization rate of the first driver, the utilization rate determined based at least in part on minimizing a time between rides and maximizing miles driven with payment for each hour of a selected work window for the first driver.
Falcone, from the same field of endeavor, teaches receiving one or more driver inputs comprising a start time for each driver, an end time for each driver (Falcone ¶61- FIG. 3 illustrates an example target market schedule 201. The operator may define the types of markets that he or she wants to pursue on different days and at different times), a start location for each driver, and an end location for each driver (Falcone ¶101 -  In step 1004, start and end locations are identified for one of the open periods); determining, prior to the predefined cutoff time (Falcone ¶40 - For example, an operator may determine that he or she is going to start the delivery route at 6:00 PM and wants to know the initial route at 3:00 PM. The platform may accept pending requests until the threshold time of 3:00 PM. {i.e. predetermined cutoff time}), a revenue potential for each hour increment between the start time for the first driver and the end time for the first driver (Falcone ¶30 - The platform intelligently manages delivery-route time or "windshield time" in real-time to optimize financial performance on a per-hour basis); modify, based at least in part on implementation of a metaheuristic algorithm (Falcone ¶50 - software code for optimization business logic and rules 102 and collaboration business logic and rules 103 may run on processor 101), and after the predefined cutoff time, the sequenced list of the first driver (Falcone ¶40 - For example, an operator may determine that he or she is going to start the delivery route at 6:00 PM and wants to know the initial route at 3:00 PM. The platform may accept pending requests until the threshold time of 3:00 PM. At that time, the baseline delivery route plan will be built for the current pool of requests. The system will continue to accept new delivery requests until the operator starts the route at 6:00 PM. Those new delivery requests will be accepted or negotiated depending upon whether they can be added to the baseline route plan); and output, via a graphical user interface, the modified sequenced list to the first driver, wherein the graphical user interface comprises a list of optimized vehicle rides (Falcone ¶51 - A driver interface 108 provides output, such as route information, to the food delivery truck driver. Driver interface 108 may provide information in various formats, such as printed driving directions or a visual display. Driver interface 108 may be coupled to a vehicle navigation or telematics system to provide visual route information on a map display and/or audible driving cues to the driver) and wherein the metaheuristic algorithm maximizes a utilization rate of the first driver (Falcone ¶28 - processes described herein provide a strategic business platform that is optimized to maximize revenue {i.e. utilization rate}), the utilization rate determined based at least in part on minimizing a time between rides (Falcone ¶9 - route optimization is used to minimize dead time between visits) and maximizing miles driven with payment (Falcone ¶28 - the processes are designed to improve business performance so that the operator can maximize the volume and size of deliveries {i.e. miles driven with payment}) for each hour of a selected work window for the first driver (Falcone ¶59 - The operator may further contract to use the food delivery truck and the automated optimization/collaboration application in a defined time period, such as anytime, lunchtime, dinnertime, weekdays, weekends, a particular number of hours per day, week or month, or a specified range of hours).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details 
Narayan further lacks receiving, from a first driver, an indication of a first work window including a first start time, a first end time, a first start location, and a first end location; store the one or more requests within a master ride inventory; for the first driver, for a first time period prior to a predefined cutoff time, and based at least in part on the start time for the first driver and the end time for the first driver, generate a sequenced list of vehicle rides based on the one or more requests stored within the master ride inventory, wherein the first time period prior to the predefined cutoff time is a timeframe between receiving the indication of the first work window and receiving a confirmation of the first work window, wherein the predefined cutoff time is associated with the confirmation; and receive, from a first driver, the confirmation of the first work window, wherein the first work window is fixed subsequent to the confirmation and determine a final sequenced list of the first driver at a predetermined time before the start time wherein the final sequenced list is fixed after the predetermined time.
Gururajan, from the same field of endeavor, teaches receiving, from a first driver, an indication of a first work window including a first start time, a first end time, a first start location, and a first end location (Gururajan COL 22 ROW 7 - Pre-travel optimizer module 212 may also be configured to also perform various optimization activities while respecting each vehicle and/or driver constraints, such as operating hours {i.e. ...requirement to return to its home base {i.e. start/end location});  store the one or more requests within a master ride inventory (Gururajan Fig. 7 – 704 – Gururajan COL 33 ROW 23 - At 704, pre-travel optimizer module 212 may be configured to be provided the most current set of vehicle ride-sharing itineraries); for the first driver, for a first time period prior to a predefined cutoff time, and based at least in part on the start time for the first driver and the end time for the first driver, generate a sequenced list of vehicle rides (Gururajan Fig. 5A) based on the one or more requests stored within the master ride inventory, wherein the first time period prior to the predefined cutoff time is a timeframe between receiving the indication of the first work window and receiving a confirmation of the first work window, wherein the predefined cutoff time is associated with the confirmation (Gururajan Fig. 7 – 704 - Gururajan  COL 33 ROW 23 - At 704, pre-travel optimizer module 212 may be configured to be provided the most current set of vehicle ride-sharing itineraries…Alternatively, if there are no more cycles remaining, pre-travel optimizer module 212 may progress to 736 where the pre-travel optimizer module 212 transmits the results and master ride-sharing itineraries to the itineraries manager module 202); and receive, from a first driver, the confirmation of the first work window, wherein the first work window is fixed subsequent to the confirmation and determine a final sequenced list of the first driver at a predetermined time before the start time wherein the final sequenced list is fixed after the predetermined time (Gururajan COL 36 ROW 63 - At 906, real-time optimizer module 214 starts by evaluating the current vehicle location (from the status data), the completed legs, the leg currently being performed by the vehicle, and the legs yet to be performed by the vehicle driver. For example, real-time optimizer module 214 may process the status data to classify legs, e.g., as a completed leg, a leg currently being performed, or a leg yet to be performed.  The method then locks certain legs as non-adjustable. In one embodiment, the completed legs of each itinerary, any legs that are estimated to be performed in the next 15 minutes, and any drop-off legs for passengers currently in the vehicle, are all locked as non-adjustable).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the ride-share booking techniques of Gururajan because Gururajan discloses “itineraries manager module 202 may invoke the pre-travel optimizer module 212 to optimize itineraries for increased resource-consumption efficiency, increased vehicle sharing and reduced cost to the passenger (Gururajan COL 14 ROW 42)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional ride-share booking techniques that Gururajan discloses because they would optimize the ride service that Narayan discloses.
Regarding claims 2, 9, and 16 (Original), Narayan in view of Falcone further in view of Gururajan discloses the sequenced list is further based at least in part on: ability for a ride to be completed between the start time for the first driver and the end time for the first driver (Nayaran ¶38 - Graphical user interface 300 lists a number of pickup and dropoff events for the driver for a particular period of time (a day, a shift, etc.
Falcone further teaches the sequenced list is further based at least in part on: a predefined radius from the start location for the first driver, a predefined radius from the end location for the first driver (Falcone Fig.8 – Falcone ¶96 - The list of customers may be narrowed by considering potential customers that fall within an area 809 around the location of order 702 and/or an area 810 around the location of order 703. Areas 809 and 810 may be defined by a certain radius around locations 702, 703), a ride nearest the start location for the first driver, a ride nearest the end location for the first driver (Falcone ¶44 - If the travel time between two consecutive delivery locations in the baseline route plan is shorter than the time between the confirmed delivery times at those locations (e.g., travel distance is 15 minutes, but delivery times are 30 minutes apart), then the platform may target potential customers at either the start or end delivery locations or along the route between the locations), a total estimated duration of all rides (Falcone ¶93 - The excess schedule times 708, 709 are available for additional drive time and additional delivery time. Accordingly, the duration of each block of excess schedule time further limits the ability to accept new orders {i.e. all rides}), minimizing unloaded miles (Falcone ¶126 - Overall, the process treats every minute wasted as a lost business opportunity and, therefore, is designed to provide route optimization {i.e. minimize unloaded miles}), and minimizing wait time between rides (Falcone ¶126 - minimize windshield time (or other dead time between deliveries)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to 
Regarding claims 4, 11, and 18 (Original), Narayan in view of Falcone further in view of Gururajan discloses the vehicle ride is a ride for a person, package, or a pet (Narayan ¶ABS - providing a ride for a third party rider).
Regarding claims 5, 12, and 19 (Previously Presented), Narayan in view of Falcone further in view of Gururajan discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Falcone further teaches the implementation of a metaheuristic algorithm (Falcone ¶50 - software code for optimization business logic and rules 102 and collaboration business logic and rules 103 may run on processor 101) comprises computer-executable instructions operable to: check an inventory of rides within a predefined distance from the start location of the first driver and the end location of the first driver (Falcone ¶40 - When the delivery vehicle is on the route after 6:00 PM, more new requests can be received {i.e. inventory} and will be accepted based upon the vehicle's current location and/or whether the more new requests can be added to the existing route plan); generate an initial restricted list including a ride closest to the start location of the first driver and a ride closest to the end location of the first driver (Falcone ¶122 - Dynamic route optimizer module 1315 works with the interactive scheduler module 1312 to create an initial baseline route plan. The dynamic route optimizer module 1315 also provides updates to the route plan to serve additional customer requests. The dynamic route optimizer module 1315 may use information from a navigation or GPS system 1316 to determine a current location of a delivery vehicle); assign rides from the inventory to the initial restricted list based at least in part, on the total estimated duration of the rides, or the ability of the ride to be completed between the start time for the first driver and the end time for the first driver (Falcone ¶67 - The automated optimization/collaboration application works to fill openings {i.e. assign rides} in schedule 400 during the evening residential period…Ideally, the automated optimization/collaboration application generates sufficient new business and coordinates new customer orders {i.e. inventory} so that the delivery truck drives from one destination to another stopping only long enough to make a delivery with minimal dead time waiting to start the next order/delivery), minimize unloaded miles; and minimize wait time between rides (Falcone ¶126 - Overall, the process treats every minute wasted as a lost business opportunity and, therefore, is designed to provide route optimization, minimize windshield time (or other dead time between deliveries)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling 
Regarding claims 6, 13, and 20 (Previously Presented), Narayan in view of Falcone further in view of Gururajan discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Falcone further teaches receiving a request from a delivery recipient to modify a delivery by the first driver; and further modify, based at least in part on request from the delivery recipient, and after the predefined cutoff time, the sequenced list of the first driver (128 - Additionally, manager 1305 pre-positions additional targeted customers for dynamic replacement of canceled orders {i.e. modified delivery} or other schedule "holes"); and output, via a graphical user interface, the further modified sequenced list to the first driver, wherein the graphical user interface comprises a list of optimized A driver interface 108 provides output, such as route information, to the food delivery truck driver. Driver interface 108 may provide information in various formats, such as printed driving directions or a visual display. Driver interface 108 may be coupled to a vehicle navigation or telematics system to provide visual route information on a map display and/or audible driving cues to the driver).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional customer delivery techniques that Falcone discloses because they would improve the ride service that Narayan discloses.
Regarding claims 7 and 14 (Original), Narayan in view of Falcone further in view of Gururajan discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle method and system for providing a ride for a third party rider at the request of a user ride requestor).
Falcone further teaches the delivery comprises a package or a pet (Falcone ¶27 - this approach will also support scheduling of item pick-up from a customer, such as picking up packages from a customer location at an agreed upon time).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional customer delivery techniques that Falcone discloses because they would improve the ride service that Narayan discloses.
Regarding claim 21 (New), Narayan in view of Falcone further in view of Gururajan discloses outputting a reminder prior to a subsequent ride start time (Narayan ¶37 - FIG. 3 illustrates a graphical user interface 300 which provides a driver with a schedule of upcoming ride services. Graphical user interface 300 includes an indicator 305 {i.e. reminder} indicating that graphical user interface 300 is displaying a list of upcoming rides to be provided by the driver. Graphical user interface 300 further includes an information box 310 providing information about the driver's next pickup).
Regarding claim 22 (New), Narayan in view of Falcone further in view of Gururajan discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Gururajan further teaches creating an initial candidate list including a first ride pickup nearest to the driver start point and a second ride pickup nearest the driver end point (Gururajan Fig 5A – Gururajan COL 26 ROW 65 - FIG. 5A illustrates an example vehicle itinerary, exemplary of an embodiment. The itinerary is provided as an example, and there may be more, fewer, different characteristics. A number of different pick-up and drop-offs are scheduled, utilization is tracked, across a time period from 9:00 AM-10:21 AM); and assign additional rides based on at least one of: a total estimated duration of trip rides and a wait time threshold, or an ability for the ride to be completed within the work window (Gururajan Fig 5b -  Gururajan COL 27 ROW 4 - FIG. 5B is an example flowchart illustrating a test trip insertion, exemplary of an embodiment…In the event that the test pick-up may be feasible without violating any constraints, the next insertion that may be attempted is the test drop-off…Every test pick-up and/or test drop-off may be performed in combination with a validation function to ensure that the test does not violate any constraints for any of the other scheduled trips or any constraints of the vehicle (e.g., capacity, operating time etc.).In an embodiment, these changes may be checked against the vehicle/operator's vehicle availability constraints to ensure they are not violated)  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the ride-share booking techniques of Gururajan because Gururajan discloses “itineraries manager module 202 may invoke the pre-travel optimizer module 212 to optimize itineraries for increased resource-consumption efficiency, increased vehicle sharing and reduced cost to the passenger (Gururajan COL 14 ROW 42)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional ride-share booking techniques that Gururajan discloses because they would optimize the ride service that Narayan discloses.
Regarding claim 23 (New), Narayan in view of Falcone further in view of Gururajan discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor). 
Gururajan further teaches determining a working window based on the one or more driver inputs, wherein the working window becomes fixed after the cut-off time (Gururajan COL 44 ROW 38 - It may be desirable to add new vehicle(s) to the vehicle supply if the new vehicle(s) can be utilized over its entire period of service (e.g., 3 hours) {i.e. working window}. Some vehicle providers and/or operators may require a minimum period of operation in order to provide service {i.e. fixed amount of time}, and this minimum period usually ranges from 1 hour to 8 hours)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the ride-share booking techniques of Gururajan because Gururajan discloses “itineraries manager module 202 may invoke the pre-travel optimizer module 212 to optimize itineraries for increased resource-consumption efficiency, increased vehicle sharing and reduced cost to the passenger (Gururajan COL 14 ROW 42)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional ride-share booking techniques that Gururajan discloses because they would optimize the ride service that Narayan discloses.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (USPGPUB 2018/0211542) in view of Falcone et al (USPGPUB 2014/0330739) further in view of Gururajan et al. (US 10,248,913) further in view of Abbas et al. (USPGPUB 2018/0060827).
Regarding claims 3, 10, and 17 (Original), Narayan in view of Falcone further in view of Gururajan discloses a system, method, computer-readable media comprising A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Narayan in view of Falcone further in view of Gururajan lacks the driver is an autonomous vehicle.
Abbas, from the same field of endeavor, teaches the driver is an autonomous vehicle (Abbas ¶ABS - Methods and apparatus for autonomous vehicle scheduling are disclosed).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Abbas because Abbas discloses “The disclosed examples also optimize usage of the vehicle by providing for rideshare scheduling, or the grouping of multiple trips for different users through shared use of the vehicle based on, for example, overlapping routes (Abbas ¶19)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional customer delivery techniques that Abbas discloses because they would improve the ride service that Narayan discloses by optimizing vehicle usage.




Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the 35 USC § 103 rejections from the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to fixing/locking a schedule.  In light of this amendment, Examiner agrees that the original reference did specifically disclose this, however the amendments necessitated further search and consideration.  As a result of this further search and consideration, prior art was found to teach these limitations and is now cited (Gururajan as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.    
 Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant argues that the claimed invention is integrated into a practical application by addressing the use of location service technology.  While this use of location service technology might be an improvement to the business process of routing vehicles, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written only include the additional .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624